Citation Nr: 0836353	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-33 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO).

The Board remanded the veteran's claim in August 2007 to 
ensure the veteran was provided adequate notice and to 
provide the veteran further assistance with the development 
of his claim.

The Board also notes that an August 2007 statement made by 
the veteran contains an informal claim for service connection 
for a major depressive disorder that has not been considered 
by VA, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran did not serve in combat while in service.  

2. The veteran's claimed PTSD stressors could not be verified 
by the VA.

3.  Chronic hearing loss was not present during service, was 
not manifest within a year after separation from service, and 
the current hearing loss did not develop as a result of any 
incident during service, including exposure to noise.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).

2.  Hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in the September 2007 and 
March 2008 letters, which were sent to the veteran pursuant 
to the Board's August 2007 remand instructions.  The 
veteran's claims were thereafter readjudicated in July 2008.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service treatment records, VA treatment records, 
private treatment records and relevant medical statements 
were obtained.  Additionally, the veteran has declined a 
hearing on this matter.  The Board does not have notice of 
any additional evidence which is relevant that the VA has 
failed to obtain.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain the evidence necessary to substantiate the veteran's 
claim; therefore, no further assistance to develop evidence 
is required.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as an organic disease of the nervous system or psychosis, is 
manifest to a compensable degree within one year after 
separation from service then the disorder may be presumed to 
have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires that three elements be 
present: (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 
38 C.F.R. § 3.304(f) (2007); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The veteran contends that he developed PTSD as a result of 
his experiences in Vietnam; however, after reviewing the 
evidence of record, the Board finds that the preponderance of 
the evidence weighs against the veteran's claim because the 
VA has been unable to verify the occurrence of the veteran's 
reported PTSD stressors.

The veteran's DD-214 and Personnel Record indicate his 
Military Occupational Specialties were Field Artillery Cannon 
Crew Member, Crane Operator and Combat Engineer; however, the 
veteran did not receive received any medals indicating he was 
engaged in combat.  As there is no indication the veteran 
engaged in combat, the Board must weigh the evidence of 
record to determine if the veteran's claimed PTSD stressors 
occurred in service.

In the veteran's August 2002 PTSD Questionnaire, he makes 
general statements related to his claim.  The veteran 
describes his general anxiety about coming under attack and 
the added responsibility for other soldiers placed upon him 
during these times.  Additionally, the veteran details Korean 
soldiers bringing body parts to American soldiers, to 
demonstrate the number people killed.  Related to these 
events the veteran indicated he was had difficulty forming 
close relationships, and experienced frequent flashbacks.  

In a December 2003 correspondence, the VA requested the 
veteran provide greater detail related to his PTSD stressors.  
Specifically, the VA requested the veteran provide greater 
detail related to the events that caused his PTSD, such as 
where and when the specific incidents occurred, and the names 
and unit assignments of any causalities the veteran 
witnessed.  The veteran failed to respond to this request, 
but in a September 2004 statement indicated he would not 
provide any further information concerning his stressors.  
Based on the information provided, the veteran's stressors 
could not be verified.  

As part of the Board's August 2007 remand, the veteran was 
again informed of VA's need for further information to verify 
his in service PTSD stressors.  The Board explicitly provided 
that the AMC/RO "give the veteran one last opportunity to 
submit specific information regarding his claimed 
stressors."  Pursuant to the Board's remand, the AMC/RO sent 
the veteran a September 2007 correspondence that again 
requested specific details of the stressful incidents in 
service that resulted in the veteran's PTSD.  The veteran 
failed to respond to these requests for additional 
information.  Consequently, VA has insufficient information 
to make appropriate inquiry into the veteran's claimed PTSD 
stressors.  

The Board notes that the veteran has presented multiple 
records demonstrating his PTSD diagnosis and PTSD related 
treatment.  VA Psychological Evaluations dated in December 
2001 and February 2008 both indicate the veteran has a DSM-IV 
diagnosis of PTSD.  Additionally, private treatment notes 
dated in January 2003 and February 2003 both contain PTSD 
diagnoses.  Further, VA treatment records dated in September 
2003 and December 2003 detail the veteran's treatment for 
PTSD and a major depressive disorder.  However, as first 
indicated in the December 2001 VA psychological evaluation, 
the veteran's PTSD diagnosis and treatment is based primarily 
on his own account of stressors and not independent 
verification of stressors.  In the absence of a verified 
stressor, a medical diagnosis alone is insufficient to 
support the veteran's PTSD claim.  See Stone v. Nicholson, 20 
Vet. App. 231 (2005); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).  

The Board notes that the lack of verified PTSD stressors 
weigh against the veteran's claim, as the Board has assessed 
the credibility and weight of all evidence, including the 
medical evidence, when reviewing the veteran's service 
connection claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that simply because a 
physician or health professional accepts an appellant's 
description of stressors as credible and diagnose an 
appellant with combat related PTSD, there is no requirement 
the Board grant service connection for PTSD.  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept a veteran's uncorroborated account of his 
active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  Accordingly, the Board finds that there is no 
evidence to support the veteran's claimed in service PTSD 
stressors.  As the preponderance of the evidence is against 
veteran's claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).    

Hearing Loss

The Board finds that the veteran's claim of exposure to 
noises in service is credible.  However, after reviewing all 
of the evidence, the Board finds that the veteran's current 
hearing was not present until many years after service, and 
is not etiologically or causally related to active duty 
service or any incident therein.  

Both the veteran's entrance examination in July 1969 and 
separation examination in April 1971 reflect that the 
veteran's hearing was within normal limits in both ears.  

The earliest evidence of hearing loss contained in the 
veteran's file appears some thirty-one years after service 
(1971 to 2002).  An April 2002 VA audiological examination 
reflects the doctor's assessment of bilateral high frequency 
hearing loss.  The examiner also noted that the veteran's 
hearing was slightly worse in his right ear; however, no 
hearing loss treatment or hearing aids were prescribed at 
this time.  Further, the treatment records contain no medical 
opinion indicating that the veteran's hearing loss is related 
to service.  

A June 2003 private treatment note reflects the veteran went 
to his doctor for an annual audiological examination.  At 
this time, the examiner noted the veteran's diagnosis of 
bilateral high frequency hearing loss, with speech 
discrimination problems in noisy environments.  The veteran 
also complained of slight stinging in his right ear every 2 
to 3 days, but no diagnosis for this condition was noted.  
Though this record does reflect a diagnosis of hearing loss, 
again there is no indication that the veteran's hearing loss 
is related to military service.  

A February 2008 VA audiological examination specifically 
addresses the nature and etiology of the veteran's hearing 
loss.  After conducting an audiological examination, the 
examiner found that the "right ear results were within 
normal limits 500-2000Hz, mild loss at 3000Hz, and moderate 
loss at 4000Hz.  Left ear results were within normal limits 
500-3000Hz and mild loss at 4000Hz."  After considering 
these test results and the veteran's 32 year work history at 
a paper plant, the examiner concluded that it was less likely 
than not that the veteran's hearing loss is due to noise 
exposure in service.  

In analyzing the foregoing evidence, the Board has considered 
the veteran's statements, as to his belief that his hearing 
loss is related to service; however, the veteran, as a lay 
person, is not competent to offer a medical diagnosis or to 
assert medical causation of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  For the sake of 
analyzing the claim, the Board accepts the veteran's 
testimony that he was exposed to factors, such as loud 
noises, while in service.  However, to the extent that the 
veteran's testimony may be interpreted as indicating that he 
had continuity of symptomatology of hearing loss since 
service, the Board concludes that the testimony has less 
probative value than the other evidence of record which shows 
that there was no hearing loss for many years.  In this 
regard, the Board notes that the veteran's statements 
contradict his separation examination, which indicates he had 
normal hearing.  Any claim of having had hearing loss on an 
ongoing basis is further contradicted by the complete lack of 
any medical evidence for many years after service, as there 
is no indication that this disability was diagnosed or 
treated for many years following his separation from service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence 
of a prolonged period without medical complaint after service 
can be considered along with other factors in deciding a 
service connection claim).  The Board concludes that 
contemporaneous medical records, such as the veteran's 
separation exam, which shows normal results on testing, have 
significantly higher probative value than statements 
presented many years later in support of a claim for monetary 
benefits.  

Therefore, the Board finds that although the veteran may have 
sustained acoustic trauma in service, the preponderance of 
the evidence shows that chronic hearing loss was not present 
during service, was not manifest within a year after 
separation from service, and any current hearing loss is not 
attributable to any event or injury during service.  
Accordingly, the Board concludes that hearing loss was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.


ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


